     Case 6:21-cv-01061-JAR-JPO Document 4 Filed 03/10/21 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS
                                AT WICHITA

ALEJANDRINA TRETO, AND
A.P., BY AND THROUGH HIS
NATURAL GUARDIANS, ALEJANDRINA TRETO
& JOSE RAUL PONCE,

                      PLAINTIFFS,
                                                     CASE NO. 6:21-CV-01061
V.
                                                     JURY TRIAL DEMANDED
TYSON SALES AND DISTRIBUTION, INC., AND
JUAN CARLOS FUENTES,

                      DEFENDANTS.


                          FIRST AMENDED COMPLAINT

         COMES NOW Plaintiffs Alejandrina Treto (“Treto”) and A.P. (“A.P.”), and for

Plaintiffs’ First Amended Complaint against Defendants Tyson Sales and Distribution, Inc.

(“Tyson”) and Juan Carlos Fuentes (“Fuentes), Plaintiffs state:

      1.       This is a trucking case involving brain and other injuries to Plaintiff Treto

and bodily injury to minor Plaintiff A.P. after Defendant Fuentes, operating Defendant

Tyson’s tractor-trailer, failed to stop at a highway stop sign before driving in front of

Plaintiff Treto’s vehicle in Ford County, Kansas on February 9, 2021.

                          PARTIES, JURISDICTION, AND VENUE

      2.       Plaintiff Alejandrina Treto is and individual resident of the state of Kansas.

      3.       Plaintiff A.P. is a minor individual who is also a resident of the State of

Kansas. Plaintiff brings his claim through his natural parents Alejandrina Treto and Jose

Ponce.

      4.       Defendant Juan Carlos Fuentes is an individual resident of Texas.
    Case 6:21-cv-01061-JAR-JPO Document 4 Filed 03/10/21 Page 2 of 6




     5.        Defendant Tyson Sales and Distribution, Inc. is a Delaware corporation

registered in Arkansas, where Tyson is headquartered and also maintains a resident agent

to accept service of process.

     6.        This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 &

28 U.S.C. § 1367. Further, Plaintiff seeks damages in excess of $75,000.

     7.        The events and claims herein arose from conduct occurring in the state of

Kansas.

     8.        Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                            FACTS COMMON TO ALL COUNTS

     9.        The events at issue in this case occurred within Ford County, Kansas, and

Venue is proper in this District.

    10.        On February 9, 2021, Plaintiff Treto was driving west on US Highway 50

at the same time that Fuentes was driving north on Highway U283.

    11.        Plaintiff A.P. was a passenger in the back seat of the vehicle Treto was

driving at the time of the crash with Defendant Fuentes.

    12.        Defendant Fuentes was driving a tractor trailer with a carrier identification

number (USDOT #) and was subject to federal regulations as a motor carrier or driver of a

commercial motor vehicle.

    13.        Defendant Fuentes was driving the tractor trailer while acting in the course

and scope of his employment with Defendant Tyson.

    14.        Defendant Tyson owned the tractor trailer that Fuentes was operating on

February 9, 2021 at the time of the crash with Plaintiffs.




                                             2
    Case 6:21-cv-01061-JAR-JPO Document 4 Filed 03/10/21 Page 3 of 6




     15.         Defendant Fuentes failed to stop at a stop sign at the intersection of US

Highway 50 and U283 on February 9, 2021 at approximately 7:00 p.m.

     16.         Defendant Fuentes then drove into the intersection without stopping, and

Plaintiffs were trapped underneath the tractor trailer and dragged approximately 100 feet

while in a Toyota Camry.

     17.         Local emergency-response personnel had to use specialized tools, including

a crane and jaws of life, to extract Plaintiffs from the Toyota Camry trapped underneath

the tractor trailer.

     18.         Plaintiff Treto suffered bodily injuries and brain injuries that required

emergency air transportation to Wesley Medical Center in Wichita, Kansas.

     19.         Plaintiff Treto continued to suffer pain and symptoms from her injuries

following the crash and required further medical treatment after her initial treatment at

Wesley Medical Center.

     20.         Plaintiff A.P. also suffered bodily injury and was transported for hospital

treatment.

                                  COUNT I—NEGLIGENCE

     21.         Defendant Fuentes had a duty to exercise reasonable care while operating a

tractor trailer on February 9, 2021.

     22.         Defendant Tyson employed Defendant Fuentes to drive the tractor trailer

involved in the crash at issue.

     23.         Defendant Tyson is vicariously liable for Defendant Fuentes’s negligence

in this case because Defendant Fuentes was acting in the course and scope of his

employment with Defendant Tyson at the time of the crash.



                                              3
    Case 6:21-cv-01061-JAR-JPO Document 4 Filed 03/10/21 Page 4 of 6




    24.        Defendant Fuentes was negligent and failed to act as a reasonable person

would act under the circumstances.

    25.        Defendant Fuentes holds a Commercial Driver’s License (“CDL”) that

imposes additional responsibilities for operators of tractor trailers, and Defendant Fuentes

violated several of those CDL duties.

    26.        Defendant Fuentes failed to maintain a proper lookout; to stop at an

intersection marked by at least two (2) stop signs; to slow down when approaching an

intersection and anticipate potential traffic hazards; to comply with applicable state laws

and ordinances governing the operation of a motor carrier; and to otherwise use reasonable

care.

    27.        Defendant Fuentes’s conduct also made it impossible for a person

exercising reasonable care while driving into the intersection of US Highway 50 and U283

to avoid a crash when Fuentes failed to stop and continued into the intersection, thus

making fault for the crash attributable only to Defendants.

    28.        Defendants negligence caused the crash that injured Plaintiffs.

    29.        Plaintiff Treto exercised reasonable care while operating the Toyota Camry

before and at the time of the crash.

    30.        Plaintiff Treto acted in a reasonable manner while driving the Toyota Camry

and does not bear any fault for the injuries sustained.

    31.        Plaintiff A.P. also does not bear any fault for the injuries sustained and

cannot be held liable or comparatively negligent for the crash and resulting damages at

issue.




                                              4
    Case 6:21-cv-01061-JAR-JPO Document 4 Filed 03/10/21 Page 5 of 6




    32.        Plaintiffs suffered both economic and noneconomic damages in an amount

that exceeds $75,000 from the crash caused by Defendants.

       WHEREFORE, Plaintiff requests judgment against Defendant Fuentes and

Defendant Tyson for an amount exceeding $75,000.00, plus interest to the extent allowed

by law, the costs of this action, and such other relief in the Plaintiffs’ favor as the Court

deems just and equitable.

                              DEMAND FOR JURY TRIAL

       Plaintiffs request a trial by jury of twelve persons on all issues in this matter in a

District of Kansas courthouse in Wichita, Kansas.

                                                       Respectfully submitted,

                                                       /s/ Pablo H. Mose
                                                       Paul “Pablo” H. Mose, #27532
                                                       David J. Rebein, #10476
                                                       REBEIN BROTHERS
                                                       TRIAL LAWYERS
                                                       810 Frontview – P.O. Box 1147
                                                       Dodge City, KS 67801
                                                       Tel.: 620.227.8126
                                                       Fax: 620.227.8451
                                                       Email: Dave@rbr3.com
                                                       Pablo@rbr3.com
                                                       Counsel for Plaintiffs




                                              5
  Case 6:21-cv-01061-JAR-JPO Document 4 Filed 03/10/21 Page 6 of 6




                       DESIGNATION OF PLACE OF TRIAL

       Come now the Plaintiffs, and designate Wichita, Kansas as the place of trialfor the

above captioned action.

                                                   Respectfully submitted,

                                                   /s/ Pablo H. Mose
                                                   Paul “Pablo” H. Mose, #27532
                                                   David J. Rebein, #10476
                                                   REBEIN BROTHERS
                                                   TRIAL LAWYERS
                                                   810 Frontview – P.O. Box 1147
                                                   Dodge City, KS 67801
                                                   Tel.: 620.227.8126
                                                   Fax: 620.227.8451
                                                   Email: Dave@rbr3.com
                                                   Pablo@rbr3.com
                                                   Counsel for Plaintiffs




                                           6
